Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT
                                     No. 04-19-00772-CR

                                     Carlos ROMO, Jr.,
                                         Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 111th Judicial District Court, Webb County, Texas
                           Trial Court No. 2018-CRF-001456-D2
                       Honorable Monica Z. Notzon, Judge Presiding

BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE RODRIGUEZ

      In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED with respect to Counts I and II. With respect to Count III, the trial court’s judgment
is REVERSED and a judgment of acquittal is RENDERED on Count III.

       SIGNED May 26, 2021.


                                               _____________________________
                                               Liza A. Rodriguez, Justice